REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 16 and 26 and dependent claims 3, 6-9, 18, 22-25, 28, 31-38 are considered allowable. Independent claim 1 is allowable because the prior art does not disclose  the structure regarding the claimed combination of a firefighter protective garment with at least one abrasion resistant hem assembly comprising: a strip of reinforcing material positioned along an edge of the firefighter protective garment inwardly of the external material, a first end portion affixed to the inner surface of the external material by a fastener, the fastener being embedded within the external material; a second end portion affixed to the first end portion, the first end portion being sandwiched between the inner surface of the external material and the second end portion; and a channeled cuff portion extending outwardly from the edge of the firefighter protective garment, the channeled cuff portion being formed by longitudinally folding the strip of reinforcing material and joining the second end portion with the first end portion; and a reinforcing cord inserted in the channeled cuff portion, the reinforcing cord having a substantially circular cross-section configured to reduce a concentration of frictional contacts near the edge of the firefighter protective garment by rounding an external edge of the strip of reinforcing material.
Independent claims 16 and 26 each recite similar limitations as claim 1. 
The prior art does not disclose or teach these structures. The closest prior art appears to be 5,208,919 by Fields and does not disclose or teach these elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732